Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 55 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “a computer-readable storage medium” is required to be “a non-transitory computer-readable storage medium.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 48-62 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chong (US 2013/0114674).
	For claims 48, Chong discloses a method of decoding an image composed of a plurality of samples, each sample having a sample value, the method comprising: 
	receiving encoded sample values ([0024] Destination device 14 may receive the encoded video data); 
	receiving encoded position data representing a position ([0055]: For each group of bands, 16 offset values (i.e., boffset.sub.0, . . . , boffset.sub.15) are determined and are signaled in the encoded video bitstream for use by a video decoder.); 
	receiving encoded data representing offsets ([0049]: information indicating the corresponding offset type and the offset values can be signaled in the encoded video bitstream.); 
	decoding the position data and selecting, based on the decoded position data, classes from among a plurality of predetermined classes ([0054]: e.g. For band offset, pixels are classified into different bands based on intensity), 
	each said class defining a range of sample values within a full range of the sample values, into which class a sample is put if its sample value is within the range of the class concerned ([0054] FIG. 3A is a conceptual diagram showing example bands based on intensity values. For purposes of example, assume pixel values range from 0-255, although other ranges may also be used. In such an example the max value shown in FIG. 3A would be equal to 255, and each of the thirty-two bands shown in FIG. 3A would have a range of 8. The left-most band would be pixel values 0-7, the next band would be for pixel values of 8-15, the next band would be for pixel values 16-23, and so on, until the right most band which would be for pixel values 248-255.), and 
	the selected classes being a fixed number of successive classes ([0055]: e.g. groups of bands), spanning in combination a fixed range of sample values smaller than one half of said full range ([0055] For purposes of signaling the offset values associated with each bands, the bands can be grouped into two or more groups. In some implementations, the sixteen bands in the center (bands 8-23) are classified into one group and the remaining bands (bands 0-7 and 24-31) are classified into a second group.), 
	the position data ([0098] e.g. a center value (e.g. mean, median, peak of histogram) being coded according to a class size ([0097] e.g. class of pixel values that appear most frequently in the group of LCUs), and 
	decoding the encoded samples to provide reconstructed sample values and decoding the encoded data representing offsets to provide offsets ([0083] SAO filter 74 can generate and signal offsets for the bands based on these groupings. For each group of bands (again assuming groups of sixteen bands), sixteen offset values can be determined and signaled in the encoded video bitstream for use by a video decoder.); 
	associating the offsets respectively with the classes of the selected successive classes ([0083] For each group of bands (again assuming groups of sixteen bands), sixteen offset values can be determined and signaled in the encoded video bitstream for use by a video decoder. ); and 
	performing loop filtering on the reconstructed sample values, the loop filtering comprising applying the offset associated with each class of the selected successive classes to reconstructed sample values within the range of the class concerned ([0094] In some implementations, SAO filter 94 may receive in the video bitstream an indication of a center determined at a video encoder. The indication may take the form of an actual center value as calculated by a video encoder or may take the form of an identification of a first band for the first group, an indication of a last band of a first portion of a second group, a middle value for the first group, or some other such piece of information that enables SAO filter 94 to determine the same grouping of bands used by a video encoder. Based on a first group and a second group determined based on the center value, SAO filter 94 can generate offset values based on information received in an encoded video bitstream.).
For claim 49, Chong discloses wherein said class size is 8 ([0054] each of the thirty-two bands shown in FIG. 3A would have a range of 8).
For claim 50, Chong discloses wherein said class size is 32.([0054] each of the thirty-two bands.)
For claims 51, Chong discloses wherein said fixed range is equal to one eighth of the full range ([0049]: e.g. Each band classification offset type has 16 possible offset values).
	For claims 52, Chong discloses wherein said fixed number of classes is four ([0049]: e.g. edge classification based type 0/1/2/3.).
	For claims 53, Chong discloses wherein the encoded data representing said position of the successive classes comprises data representative of a position within the full range of sample values of a first or a last class of the selected classes ([0058] FIG. 3B shows one of many possible groupings that may be used according to the techniques of this disclosure. In the example of FIG. 3B, a center is determined near band 18. Accordingly, the first group of bands includes the eight bands to the left of the center (bands 11-18) and the eight bands to the right of the center (bands 19-26). The second groups of bands includes the remaining bands, which in this example are bands 0-4 and bands 27-31. Again, FIG. 3B represents one of many possible scenarios. The main purpose of FIG. 3B is to show that according to the techniques of this disclosure, the center for determining the first group of bands may be determined adaptively and does not need to be fixed at the location shown in FIG. 3A or fixed at any other location.).
	For claims 54, Chong discloses wherein the position of said first or said last class is represented as a displacement from one end of said full range ([0056]: For example, this disclosure describes techniques for determining a center value for a set of pixels based on values of pixels. The center value may, for example, be determined based on a determined center for a group of bands, and the center for the group of bands may be determined based on a mean value for the set of pixels, a median value for set of pixels, or by determining the pixel where the peak of a histogram lies. [0057] The bands of pixel values may be divided into groups based on the center value.).
	For claims 55, Chong discloses a computer-readable storage medium storing instructions of a computer program for implementing a method according to claim 48 ([0104] By way of example, and not limitation, such computer-readable storage media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer.).
	For claims 56-62, Chong discloses the claimed limitations as discussed for corresponding limitations in claims 48-55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato; Kazushi	US 20140233660 A1	IMAGE PROCESSING DEVICE AND METHOD
Kondo; Kenji	US 20130294705 A1	IMAGE PROCESSING DEVICE, AND IMAGE PROCESSING METHODAny inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485